The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 5, 2015

                                     No. 04-15-00569-CR

                                     Edward HOUSTON,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 458914
                          Honorable John Longoria, Judge Presiding

                                        ORDER
        The clerk’s record shows that on June 26, 2014 an information was filed charging
appellant with the misdemeanor offense of driving while intoxicated on or about May 8, 2014.
The State subsequently filed a motion to dismiss the information stating that it was unable to
prove the offense beyond a reasonable doubt. The trial court granted the motion to dismiss, and
dismissed the case on August 31, 2015. Appellant filed a pro se notice of appeal on September
4, 2015. There being no judgment of conviction or other appealable order in this case, appellant
is hereby ORDERED to show cause in writing within ten (10) days from the date of this order
stating why this appeal should not be dismissed for want of jurisdiction. TEX. R. APP. P.
25.2(a)(2).
                                                  \\\


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court